Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is responsive to the Application filed on 03/01/2019.  Claims 1-24 are pending in the case.  Claims 1, 9, and 17 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2019 and 09/08/2020 was filed are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 10 and 18 are objected to because of the following informalities:  the claim uses “said” as one of the identifier for “one or more identified clipboard listener”, but the rest of the claims uses “the” as the identifier for “one or more identified clipboard listener”, even though the Examiner understands “said” and “the” are equivalent, but the terms are inconsistent.  
Appropriate correction is required.

Examiner’s Note:
The similar language of claim 1 ("request for data") and claims 6-7 ("request from one or more clipboard listener applications for data") suggest that claims 6-7 intend to further limit the same 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 14-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al (US 20170242983 A1).
Referring to claim 1, Adams discloses a computer-implemented method of detecting clipboard listener applications comprising: 
placing, by a clipboard listener-detector application, a content reference on a device clipboard; ([0019] of Adams, placing, by a “provider application”/clipboard listener-detector application, a content that can be exported to a clipboard, and [0021] of Adams, content can be shared securely between applications, using tokens/content reference, when a copying function is executed in a provider application a token/content reference associated with the content is generated)
receiving, by the clipboard listener-detector application, at least one request from one or more clipboard listener applications for data based on the content reference; ([0038] of Adams, receiving, by the provider application’s content provider extension, request to access the content and/or content token by the recipient application for pasting)
identifying the one or more clipboard listener applications from which said at least one request was received; and ([0021] of Adams, once the token is requested by the recipient application, the provider application can verify whether the recipient application is authorized before providing the content to the recipient application. [0039] of Adams, the provider application can determine the application identifier of the recipient application using a binder function call and determine/check whether the application identifier of the recipient application is included in the authorized application list associated with the token)
outputting an identity of each of the one or more identified clipboard listener applications.  ([0039] of Adams, the provider application can determine the application identifier of the recipient application using a binder function call and determine/check whether the application identifier of the recipient application is included in the authorized application list associated with the token and the binder function call can access a package manager provided by the OS and return the application identifier of the recipient application)

 	Referring to claim 2, Adams discloses the computer-implemented method of claim 1, wherein the identity of said one or more identified clipboard listener applications is stored by the device for further processing.  ([0033] of Adams, token can be associated with a list of authorized application of one or more applications  and token and the associated information can be stored in a token cache)

 	Referring to claim 3, Adams discloses the computer-implemented method of claim 2, wherein the further processing includes compiling statistics regarding how often one or more clipboard listener applications are identified.  ([0063] of Adams, the provider application keeps track the number of requests sent from the recipient application, hence provider application is collecting stats about how often the identified recipient application has made the request)

Referring to claim 4, Adams discloses the computer-implemented method of claim 1, wherein outputting an identity of each of the one or more identified clipboard listener applications includes displaying the identity on the device display.  (as shown in Fig. 7 and [0055] of Adams, a list of applications are shown and user can selected a list of trusted applications, where the applications are being identified.  Also as shown in Figs. 11-12 and described in [0063] of Adams, a list of recipient applications are also shown and also which recipient applications are approved to accept the pasted secure information is also identified)

Referring to claim 6, Adams discloses the computer-implemented method of claim 1, wherein the content reference includes a content Uniform Resource Identifier (URI) and wherein at least one request for data based on the content URI includes a request for content pointed at by the URI.  ([0034] of Adams, the token can also generate a Uniform Resource Identifier (URI) and that token URI is exported to the clipboard.  [0044] of Adams, recipient application can retrieve the token URI and the content)

 	Referring to claim 7, Adams discloses the computer-implemented method of claim 1, wherein the content reference includes a content Uniform Resource Identifier (URI) and wherein at least one request for data based on the content URI includes a request for a text representation of the content URI or content pointed at by the URI.  ([0034] of Adams, the token can also generate a Uniform Resource Identifier (URI) and that token URI is exported to the clipboard.  [0044] of Adams, recipient application can retrieve the token URI and the content and [0019] of Adams, where content can include text, picture, video, audio or any other contents.  Also as explained in [0038]-[0039] of Adams, the recipient application can request and retrieve the token URI for content, and that request is sent to the content resolver extension in a function call to the provider application’s content provider extension, if authorized, as discussed above, the pasting operation is performed by allowing the application to receive the username and password as text format)

 	Referring to claim 8, Adams discloses the computer-implemented method of claim 7, wherein the content reference includes a content Uniform Resource Identifier (URI) and wherein the request for a text representation of the content URI or content pointed at by the URI includes a coerce-to-text request.  ([0034] of Adams, the token can also generate a Uniform Resource Identifier (URI) and that token URI is exported to the clipboard.  [0044] of Adams, recipient application can retrieve the token URI and the content and [0019] of Adams, where content can include text, picture, video, audio or any other contents, as an example, in Fig. 16 and [0063] of Adams, where the pasting operating including pasting username and password, which are coerce-to-text operation/request.  [0029] of the current Specification defines the “coerce-to-text operation” as “a request to the content provide to provide (a) the content data in text form, if available, or (b) a text representation of the content URI” without further define what the “request” is, under BRI, the Examiner will interpret this as request from the recipient application for the text information, as explained above in Adams.  Also as explained in [0038]-[0039] of Adams, the recipient application can request and retrieve the token URI for content, and that request is sent to the content resolver extension in a function call to the provider application’s content provider extension, if authorized, as discussed above, the pasting operation is performed by allowing the application to receive the username and password as text format)


a processor, a memory, a clipboard listener-detector application stored in the memory and containing processor executable instructions that, when executed by the processor ([0023] of Adams, processors, memories and programs stored in the memory executed by the processor) cause the processor to: 
place a content reference on a device clipboard; ([0019] of Adams, placing, by a “provider application”/clipboard listener-detector application, a content that can be exported to a clipboard, and [0021] of Adams, content can be shared securely between applications, using tokens/content reference, when a copying function is executed in a provider application a token/content reference associated with the content is generated)
receive at least one request from one or more clipboard listener applications for data based on the content reference;  -11- ([0038] of Adams, receiving, by the provider application’s content provider extension, request to access the content and/or content token by the recipient application for pasting)
identify the one or more clipboard listener applications from which said at least one request was received; and ([0021] of Adams, once the token is requested by the recipient application, the provider application can verify whether the recipient application is authorized before providing the content to the recipient application. [0039] of Adams, the provider application can determine the application identifier of the recipient application using a binder function call and determine/check whether the application identifier of the recipient application is included in the authorized application list associated with the token)
output an identity of each of the one or more identified clipboard listener applications.  ([0039] of Adams, the provider application can determine the application identifier of the recipient application using a binder function call and determine/check whether the application identifier of the recipient application is included in the authorized application list associated with the token and the binder function call can access a package manager provided by the OS and return the application identifier of the recipient application)

 	Referring to claim 10, Adams discloses the computing device of claim 9, wherein the identity of said one or more identified clipboard listener applications is stored in memory for further processing.  ([0033] of Adams, token can be associated with a list of authorized application of one or more applications  and token and the associated information can be stored in a token cache)

 	Referring to claim 11, Adams discloses the computing device of claim 10, wherein the further processing includes compiling statistics regarding how often one or more clipboard listener applications are identified.  ([0063] of Adams, the provider application keeps track the number of requests sent from the recipient application, hence provider application is collecting stats about how often the identified recipient application has made the request)

 	Referring to claim 12, Adams discloses the computing device of claim 9, wherein outputting an identity of each of the one or more identified clipboard listener applications includes displaying the identity on the device display.  (as shown in Fig. 7 and [0055] of Adams, a list of applications are shown and user can selected a list of trusted applications, where the applications are being identified.  Also as shown in Figs. 11-12 and described in [0063] of Adams, a list of recipient applications are also shown and also which recipient applications are approved to accept the pasted secure information is also identified)

 	Referring to claim 14, Adams discloses the computing device of claim 9, wherein the content reference includes a content Uniform Resource Identifier (URI) and wherein at least one request for data [0034] of Adams, the token can also generate a Uniform Resource Identifier (URI) and that token URI is exported to the clipboard.  [0044] of Adams, recipient application can retrieve the token URI and the content)

 	Referring to claim 15, Adams discloses the computing device of claim 9, wherein the content reference includes a content Uniform Resource Identifier (URI) and wherein at least one request for data based on the content URI includes a request for a text representation of the content URI or content pointed at by the URI.  ([0034] of Adams, the token can also generate a Uniform Resource Identifier (URI) and that token URI is exported to the clipboard.  [0044] of Adams, recipient application can retrieve the token URI and the content and [0019] of Adams, where content can include text, picture, video, audio or any other contents.  Also as explained in [0038]-[0039] of Adams, the recipient application can request and retrieve the token URI for content, and that request is sent to the content resolver extension in a function call to the provider application’s content provider extension, if authorized, as discussed above, the pasting operation is performed by allowing the application to receive the username and password as text format)

 	Referring to claim 16, Adams discloses the computing device of claim 15, wherein the content reference includes a content Uniform Resource Identifier (URI) and wherein the request for a text representation of the content URI or content pointed at by the URI includes a coerce-to-text request.  ([0034] of Adams, the token can also generate a Uniform Resource Identifier (URI) and that token URI is exported to the clipboard.  [0044] of Adams, recipient application can retrieve the token URI and the content and [0019] of Adams, where content can include text, picture, video, audio or any other contents, as an example, in Fig. 16 and [0063] of Adams, where the pasting operating including pasting username and password, which are coerce-to-text operation/request.  [0029] of the current Specification defines the “coerce-to-text operation” as “a request to the content provide to provide (a) the content data in text form, if available, or (b) a text representation of the content URI” without further define what the “request” is, under BRI, the Examiner will interpret this as request from the recipient application for the text information, as explained above in Adams.  Also as explained in [0038]-[0039] of Adams, the recipient application can request and retrieve the token URI for content, and that request is sent to the content resolver extension in a function call to the provider application’s content provider extension, if authorized, as discussed above, the pasting operation is performed by allowing the application to receive the username and password as text format)

Referring to claim 17, Adams discloses a non-transitory computer-readable storage medium storing processor-readable instructions to detect clipboard listener applications in a computing device, wherein the processor-readable instructions, when executed, configure a processor to: 
place a content reference on a device clipboard; ([0019] of Adams, placing, by a “provider application”/clipboard listener-detector application, a content that can be exported to a clipboard, and [0021] of Adams, content can be shared securely between applications, using tokens/content reference, when a copying function is executed in a provider application a token/content reference associated with the content is generated)
receive at least one request from one or more clipboard listener applications for data based on the content reference; ([0038] of Adams, receiving, by the provider application’s content provider extension, request to access the content and/or content token by the recipient application for pasting)
identify the one or more clipboard listener applications from which said at least one request was received; and ([0021] of Adams, once the token is requested by the recipient application, the provider application can verify whether the recipient application is authorized before providing the content to the recipient application. [0039] of Adams, the provider application can determine the application identifier of the recipient application using a binder function call and determine/check whether the application identifier of the recipient application is included in the authorized application list associated with the token)
output an identity of each of the one or more identified clipboard listener applications.  ([0039] of Adams, the provider application can determine the application identifier of the recipient application using a binder function call and determine/check whether the application identifier of the recipient application is included in the authorized application list associated with the token and the binder function call can access a package manager provided by the OS and return the application identifier of the recipient application)

 	Referring to claim 18, Adams discloses the non-transitory computer-readable storage medium of claim 17, wherein the identity of said one or more identified clipboard listener applications is stored by the device for further processing.  ([0033] of Adams, token can be associated with a list of authorized application of one or more applications  and token and the associated information can be stored in a token cache)

 	Referring to claim 19, Adams discloses the non-transitory computer-readable storage medium of claim 18, wherein the further processing includes compiling statistics regarding how often one or more clipboard listener applications are identified.  ([0063] of Adams, the provider application keeps track the number of requests sent from the recipient application, hence provider application is collecting stats about how often the identified recipient application has made the request)

 	Referring to claim 20, Adams discloses the non-transitory computer-readable storage medium of claim 17, wherein outputting an identity of each of the one or more identified clipboard listener as shown in Fig. 7 and [0055] of Adams, a list of applications are shown and user can selected a list of trusted applications, where the applications are being identified.  Also as shown in Figs. 11-12 and described in [0063] of Adams, a list of recipient applications are also shown and also which recipient applications are approved to accept the pasted secure information is also identified)

 	Referring to claim 22, Adams discloses the non-transitory computer-readable storage medium of claim 17, wherein the content reference includes a content Uniform Resource Identifier (URI) and wherein at least one request for data based on the content URI includes a request for content pointed at by the URI.   ([0034] of Adams, the token can also generate a Uniform Resource Identifier (URI) and that token URI is exported to the clipboard.  [0044] of Adams, recipient application can retrieve the token URI and the content)

 	Referring to claim 23, Adams discloses the non-transitory computer-readable storage medium of claim 17, wherein the content reference includes a content Uniform Resource Identifier (URI) and wherein at least one request for data based on the content URI includes a request for a text representation of the content URI or content pointed at by the URI.  ([0034] of Adams, the token can also generate a Uniform Resource Identifier (URI) and that token URI is exported to the clipboard.  [0044] of Adams, recipient application can retrieve the token URI and the content and [0019] of Adams, where content can include text, picture, video, audio or any other contents.  Also as explained in [0038]-[0039] of Adams, the recipient application can request and retrieve the token URI for content, and that request is sent to the content resolver extension in a function call to the provider application’s content provider extension, if authorized, as discussed above, the pasting operation is performed by allowing the application to receive the username and password as text format)

 	Referring to claim 24, Adams discloses the non-transitory computer-readable storage medium of claim 23, wherein the content reference includes a content Uniform Resource Identifier (URI) and wherein the request for a text representation of the content URI or content pointed at by the URI includes a coerce-to-text request. ([0034] of Adams, the token can also generate a Uniform Resource Identifier (URI) and that token URI is exported to the clipboard.  [0044] of Adams, recipient application can retrieve the token URI and the content and [0019] of Adams, where content can include text, picture, video, audio or any other contents, as an example, in Fig. 16 and [0063] of Adams, where the pasting operating including pasting username and password, which are coerce-to-text operation/request.  [0029] of the current Specification defines the “coerce-to-text operation” as “a request to the content provide to provide (a) the content data in text form, if available, or (b) a text representation of the content URI” without further define what the “request” is, under BRI, the Examiner will interpret this as request from the recipient application for the text information, as explained above in Adams.  Also as explained in [0038]-[0039] of Adams, the recipient application can request and retrieve the token URI for content, and that request is sent to the content resolver extension in a function call to the provider application’s content provider extension, if authorized, as discussed above, the pasting operation is performed by allowing the application to receive the username and password as text format)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (US 20170242983 A1) in view of Du et al (US 20190303596 A1).
Referring to claim 5, Adams discloses the computer-implemented method of claim 1, wherein outputting an identity of each of the one or more identified clipboard listener applications (as cited above in [0039] of Adams).  Adams does not specifically disclose outputting an identified clipboard listener application “includes transmitting the identity to another device.”
  However, Du discloses of outputting an identify of each of the one or more identified clipboard listener applications includes transmitting the identity to another device.  (as shown in Figs. 1 and 6 and described in [0057]-[0060] of Du, where the management service 113 can share a list of permitted applications that have requested to access the clipboard, through the network, to the client device’s SDK to be used as the policy to allow the permitted applications on the user’s device to access the clipboard)
Adams and Du are analogous art because both references concern controlling access to clipboard information.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams’s clipboard listener detector application that can detect and identify a list of applications that has requested to access the clipboard information with identify a list of permitted applications to access the clipboard and sharing that information with other client devices as taught by Du.  The motivation for doing so would have been to implement centralized security control for accessing the clipboard where different policies can be made in a shared library for different user devices to prevent inconsistent interactions with the clipboard as 

 	Referring to claim 13, Adams discloses the computing device of claim 9, wherein outputting an identity of each of the one or more identified clipboard listener applications (as cited above in [0039] of Adams).  Adams does not specifically disclose outputting an identified clipboard listener application “includes transmitting the identity to another device.”  
 However, Du discloses of outputting an identify of each of the one or more identified clipboard listener applications includes transmitting the identity to another device.  (as shown in Figs. 1 and 6 and described in [0057]-[0060] of Du, where the management service 113 can share a list of permitted applications that have requested to access the clipboard, through the network, to the client device’s SDK to be used as the policy to allow the permitted applications on the user’s device to access the clipboard)
Adams and Du are analogous art because both references concern controlling access to clipboard information.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams’s clipboard listener detector application that can detect and identify a list of applications that has requested to access the clipboard information with identify a list of permitted applications to access the clipboard and sharing that information with other client devices as taught by Du.  The motivation for doing so would have been to implement centralized security control for accessing the clipboard where different policies can be made in a shared library for different user devices to prevent inconsistent interactions with the clipboard as different developers of different applications may override the default behaviors of the clipboard in different ways.  ([0002] and [0013] of Du)

	
as cited above in [0039] of Adams).  Adams does not specifically disclose outputting an identified clipboard listener application “includes transmitting the identity to another device.” 
	However, Du discloses of outputting an identify of each of the one or more identified clipboard listener applications includes transmitting the identity to another device.  (as shown in Figs. 1 and 6 and described in [0057]-[0060] of Du, where the management service 113 can share a list of permitted applications that have requested to access the clipboard, through the network, to the client device’s SDK to be used as the policy to allow the permitted applications on the user’s device to access the clipboard)
Adams and Du are analogous art because both references concern controlling access to clipboard information.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams’s clipboard listener detector application that can detect and identify a list of applications that has requested to access the clipboard information with identify a list of permitted applications to access the clipboard and sharing that information with other client devices as taught by Du.  The motivation for doing so would have been to implement centralized security control for accessing the clipboard where different policies can be made in a shared library for different user devices to prevent inconsistent interactions with the clipboard as different developers of different applications may override the default behaviors of the clipboard in different ways.  ([0002] and [0013] of Du)


Relevant art:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Branton (US 20120066691 A1): a non-transitory processor-readable medium stores code representing instructions that when executed cause a processor operating in an operating system environment that includes a clipboard function that stores information at a first memory location, to receive, from an application, a first request to store content. The code further represents instructions to store, at a second memory location, a content portion indicated by the first request, and receive, from a trusted application, a second request to retrieve the content portion. The code further represents instructions to send, to the trusted application, the content portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145